DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11239716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Niky Economy Syrengelas (#46680) on 6/27/22.

Note: The claims amendments received 6/21/22 are not being entered (see interview summary), instead the claims received 1/19/21 will be amended as follows.

The application has been amended as follows: 

Claims 1-3, 5-9 and 11-15 are canceled.
Claim 4 is changed to:
“A three-dimensional magnet structure (6) constituted by a plurality of individual magnets (4), the magnet structure (6) having a thickness forming its smallest dimension, each individual magnet being in the form of an elongated block (4) having a length (4a) extending along the thickness of the magnet structure (6), the elongated block (4) being cylindrical or in the form of a polyhedron with at least one flat longitudinal face (4b) oriented toward a working surface of the magnet structure (6), the elongated block (4) having a line of magnetization extending along its length, the individual magnets (4) being positioned in the magnet structure (6) at a distance from one another so that they are electrically isolated from one another, the length (4a) of each block (4) being greater than the diameter of the flat longitudinal face for a cylindrical block or to a longer diagonal line (4c) connecting two apexes of this longitudinal face (4b) for a block (4) in the form of a polyhedron 
characterized in that the magnet structure (6), comprises at least one mesh structure (5a) comprising a plurality of housings (5) for a respective individual magnet (4), the at least one mesh structure (5a) being in the form of a honeycomb that has housings (5) with a hexagonal cross section and each individual magnet (4) being adhesively bonded in a respective housing (5) by a fiber-reinforced resin (20) and in that the magnet structure (6) comprises a layer of non-conducting composite (21) coating the individual magnets (4), the composite layer (21) delimiting a complete exterior outline of the magnet structure (6) and comprising reinforcement fibers such as glass fibers or fibers of plastic material.”

The amendment is made to add “the” in the third line of the second paragraph above. 

Claim 16 is changed to:
“The method for the fabrication of [[a]] the magnet structure (6) of claim 4, characterized in that it comprises the following steps: 
cutting, from a magnetized tile having a length, width and thickness forming three dimensions of the tile, of [[a]] the plurality of individual magnets (4) along the three dimensions of the magnetized tile; 
positioning and holding of the individualized magnets (4) by bonding at a distance from one another, the positioning is performed by the introduction of the individual magnets (4) into [[a]] the mesh structure (5a), each individual magnet (4) being adhesively bonded in a respective housing (5) of the mesh structure (5a) by [[a]] the fiber-reinforced resin (20); 
injection of [[a]] the composite layer (21) composite layer (21) 

The amendment is made since the magnet structure, the plurality of magnets, the mesh structure and the composite layer are previously recited in claim 4.


Reasons for Allowance
Claims 4, 10 and 16-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The main reason for allowing claim 4 and its dependent claims 10 and 16-24 is the inclusion of the limitations, inter alia, of:
“A three-dimensional magnet structure (6) constituted by a plurality of individual magnets (4), the magnet structure (6) having a thickness forming its smallest dimension, each individual magnet being in the form of an elongated block (4) having a length (4a) extending along the thickness of the magnet structure (6), the elongated block (4) being cylindrical or in the form of a polyhedron with at least one flat longitudinal face (4b) oriented toward a working surface of the magnet structure (6), the elongated block (4) having a line of magnetization extending along its length, the individual magnets (4) being positioned in the magnet structure (6) at a distance from one another so that they are electrically isolated from one another, the length (4a) of each block (4) being greater than the diameter of the flat longitudinal face for a cylindrical block or to a longer diagonal line (4c) connecting two apexes of this longitudinal face (4b) for a block (4) in the form of a polyhedron 
characterized in that the magnet structure (6), comprises at least one mesh structure (5a) comprising a plurality of housings (5) for a respective individual magnet (4), the at least one mesh structure (5a) being in the form of a honeycomb that has housings (5) with a hexagonal cross section and each individual magnet (4) being adhesively bonded in a respective housing (5) by a fiber-reinforced resin (20) and in that the magnet structure (6) comprises a layer of non-conducting composite (21) coating the individual magnets (4), the composite layer (21) delimiting a complete exterior outline of the magnet structure (6) and comprising reinforcement fibers such as glass fibers or fibers of plastic material.”

    PNG
    media_image1.png
    494
    889
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    597
    media_image2.png
    Greyscale

The closest prior art Bartels et al. (FR1475501) and Vignon (FR2996378), either alone or in combination, do not disclose the above limitations.
Bartels discloses one mesh structure 2 having a plurality of housings that bonds each individual magnet 1 together (figs 1-3, pg 2, 3rd para, 2 made of resin), but does not disclose both the mesh structure and the fiber-reinforced resin bonding the individual magnets to the respective housing of the mesh structure. 

    PNG
    media_image3.png
    463
    466
    media_image3.png
    Greyscale

Vignon discloses the magnet structure 200 has individual magnets 202 bonded together and is coated with resin encapsulation (figs 3 & 10, pg 6, lns 33-35 & 43-47, 200 of fig 10 is employed as 102 & 103 in fig 3), but does not disclose the mesh structure.

    PNG
    media_image4.png
    505
    473
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834